January 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ROBERT PRIMO, Appellant

NO. 14-13-00997-CV                          V.

                       SCOTT ROTHENBERG, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Scott
Rothenberg, signed November 5, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for further
proceedings not inconsistent with this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Scott Rothenberg.

      We further order this decision certified below for observance.